Citation Nr: 1029877	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  04-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic pneumonia.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from August 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Board previously remanded this matter in March 2008.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Additional development is necessary before the Board can decide 
the Veteran's claims.  

With respect to the claimed disability of pneumonia, the Veteran 
asserts that pneumonia is causally related to gas exposure during 
service.  He contends that he inhaled gas during a training 
exercise.  

In the January 2003 Notice of Disagreement, the Veteran reported 
that he had pneumonia several times in the military and after 
separation.  He reported that his problems with his lungs started 
when he was in Korea and went through a training exercise.  

The Veteran asserts that a current headache disability may be 
related to the aforementioned gas exposure during service or to 
an incident during service in which a bullet ricocheted off of 
his helmet while he was on a firing range.   

In the March 2008 remand, the Board directed that the RO request 
morning reports in order to verify the incidents reported by the 
Veteran.  Pursuant to the Board's remand, the RO contacted the 
Veteran and requested that the Veteran identify specific time 
periods of the alleged incidents.  In a May 2008 statement, the 
Veteran alleged that he was exposed to gas in April 1962 during 
basic training.  He indicated that the firing range incident 
occurred in the summer of 1962.

In July 2008, the RO requested that NPRC provide records 
regarding mustard gas and/or lewisite exposure.  A response from 
the NPRC, dated in March 2009, indicated that there was no record 
of mustard gas or lewisite exposure.  The Board notes that the 
Veteran has not specifically alleged exposure to mustard gas or 
lewisite.  Rather, in his notice of disagreement the Veteran 
reported that he was exposed to "some type of gas."  He 
reported that he experienced burning in his lungs and required 
oxygen.   

The RO contacted NPRC to verify the Veteran's report of being hit 
in the helmet by a bullet.  In a July 2008 reply, it was reported 
that the morning reports of April 1962 were searched but did not 
reveal the event.  However, the Veteran actually reported that 
the event occurred in summer 1962.  In September 2009, the RO 
requested that NPRC search morning reports for the time period 
from June 1, 1962 to July 31, 1962 for remarks regarding the 
Veteran being shot in the head while at a firing range in Korea.  
There is no record of a response from NPRC in the claims file.   

On remand, the AMC/ RO should request that the NPRC search 
morning reports for the specified time period and provide a 
written response indicating whether the incidents alleged by the 
Veteran are documented in the morning reports.  The AMC/ RO 
should request that the NPRC provide a negative response if the 
incidents are not verified.

The Board notes that service personnel records do not 
specifically document the Veteran's participation in training 
exercises involving gas exposure.  Nevertheless, the Board finds 
that the Veteran's report of such training is credible.  The 
Board finds that a remand is warranted for a VA examination to 
determine whether the Veteran's current disabilities are related 
to gas exposure.  

The Board notes that the Veteran's personnel records reflect that 
he completed training in arms with rifle and carbine.  The 
Veteran's testimony of being hit in the helmet with a bullet is 
credible, in light of the evidence of firearms training during 
service

Regarding the Veteran's testimony of headaches, the Veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge, such as having headaches 
during service and receiving treatment from a medic.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005). 

The Veteran has not been afforded VA examinations for the claimed 
disabilities.  The duty to assist requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  An examination or 
medical opinion is required when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service or during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the Secretary to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Given the foregoing, the Board finds that VA examinations are 
necessary to determine whether the Veteran's current disabilities 
are related to any incident of service, to include gas exposure 
during basic training and being hit in the helmet by a bullet.  

Accordingly, the case is REMANDED for the following action:

1.   The AMC/ RO should contact the NPRC and 
request morning reports for the Veteran's 
unit for the month of April 1962 to determine 
whether the records reflect the Veteran's 
participation in a training exercise that 
included gas exposure.

2.  The AMC/ RO should request that the NPRC 
verify whether morning reports dated between 
June 1, 1962 and July 31, 1962 show any 
incident of the Veteran having been hit in 
the helmet by a bullet while on a firing 
range.  

3.  Schedule the Veteran for a VA examination 
for his claimed pneumonia.  The claims file 
should be provided for the examiner's review 
in conjunction with the examination, and the 
examination report should indicate that such 
a review was conducted.

4.  The examiner should indicate whether 
chronic pneumonia is an appropriate 
diagnosis.  The examiner should provide an 
opinion as to whether the Veteran has a 
current chronic pneumonia disability is at 
least as likely as not (50 percent or greater 
likelihood) related to service, to include 
gas exposure during service.  The examiner 
should provide a detailed rationale for the 
opinion.  

5.  Schedule the Veteran for a VA examination 
for the claimed disability of headaches.  The 
claims file should be provided for the 
examiner's review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted. 

6.  The examiner should diagnose any current 
headache disability.  The examiner should 
state whether a current headache disability 
is at least as likely as not (50 percent or 
greater likelihood) related to service, 
including gas exposure during service and 
being hit in the helmet by a ricocheting 
bullet.  The examiner should provide a 
detailed rationale for the opinion.

7.  Following the requested development, the 
Veteran's claims should be readjudicated 
based upon all of the evidence of record.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case and should have an applicable 
opportunity to respond.  The case should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


